IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1567
                               Filed July 21, 2021


IN THE INTEREST OF L.R. and D.R.,
Minor Children,

K.R., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



       A father appeals the court order terminating his parental rights. AFFIRMED.



       Tyler Phelan of Borseth Law Office, Altoona, for appellant father.

       Thomas J. Miller, Attorney General, and Natalie A. Deerr, Assistant Attorney

General, for appellee State.

       Karl Wolle, Juvenile Public Defender, Des Moines, attorney and guardian

ad litem for minor children.



       Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       A father appeals the court order terminating his parental rights. We find

there is clear and convincing evidence in the record to support termination of the

father’s parental rights. We also find termination of his rights is in the children’s

best interests. We affirm the decision of the district court.

       I.     Background Facts & Proceedings

       K.R., father,1 and S.B., mother,2 are the parents of L.R., born in 2016, and

D.R., born in 2017. The father assaulted the mother and the children’s half-sibling,

C.J., in the presence of the children. The father pled guilty to domestic abuse

assault and child endangerment. A criminal no-contact order prohibited the father

from having contact with the mother and C.J. Despite the order, the mother

permitted the father to supervise the children. The children were removed from

the parents’ custody on May 6, 2019. The children were subsequently returned to

the mother’s custody in July but were removed again on August 22, when the

parents admitted they had been violating the no-contact order.

       The children were adjudicated to be in need of assistance (CINA), pursuant

to Iowa Code section 232.2(6)(b) and (c)(2) (2019). The district court found, “[The

children] both display difficult behaviors, including aggression towards other

people and animals.” The children attend therapy to address their behavioral




1 The father declined to take paternity tests, so it is unknown whether he is the
children’s biological father. For purposes of this opinion, we refer to him as the
father of the children, as he is the putative father to both children.
2 The mother’s parental rights have been terminated. She has not appealed the

termination.
                                         3


issues. They have been placed in separate foster homes due to aggression

against each other.

      The father has a history of mental illness and has been diagnosed with

schizophrenia. He has only met with a therapist three times since the children

were removed, with only one of those appointments occurring in the 2020 calendar

year. He does not take his medications as prescribed for his condition, as the

father reported only taking his mental-health medications as needed.3 Further, his

last medication appointment was in 2019. While the father completed the Iowa

domestic abuse program, he minimized the abuse he committed. He reported only

one isolated incident of domestic abuse, while the mother testified there had been

numerous instances during her relationship with the father. He continued to report

the injuries to C.J. were accidental, despite his plea to child endangerment.

      Additionally, there was a founded assessment showing the father had

sexually abused another half-sibling, R.M. There was no evidence the father

addressed this issue during therapy.     The district court noted that the father

provided unnecessary baths to the children during his visits and, while on a Zoom

call with the children, he used the bathroom with the camera facing towards him.

The father had minimal participation in services.

      On June 22, 2020, the State filed a petition seeking termination of the

parents’ rights.   The father’s rights to L.R. were terminated under section

232.116(1)(d) (2020). The father’s rights to D.R. were terminated under section

232.116(1)(d) and (h). The court found termination of the father’s parental rights


3The therapist informed DHS he did not instruct the father to take his medication
only when the father believed he needed the same.
                                          4


was in the children’s best interests. The court also found none of the exceptions

to termination found in section 232.116(3) should be applied. The father appeals

the termination of his parental rights.

         II.    Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the children. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Sufficiency of the Evidence

         The father claims there is not sufficient evidence in the record to support

termination of his parental rights. “We will uphold an order terminating parental

rights where there is clear and convincing evidence of the statutory grounds for

termination.” In re T.S., 868 N.W.2d 425, 434 (Iowa Ct. App. 2015). “When the

juvenile court orders termination of parental rights on more than one statutory

ground, we need only find grounds to terminate on one of the sections to affirm.”

Id. at 435. We address the termination of the father’s parental rights under section

232.116(1)(d).4


4   Section 232.116(1)(d) applies when the court finds:
               (1) The court has previously adjudicated the child to be a
         [CINA] after finding the child to have been physically or sexually
         abused or neglected as the result of the acts or omissions of one or
         both parents, or the court has previously adjudicated a child who is
         a member of the same family to be a [CINA] after such a finding.
                                          5


      The father does not dispute there was a CINA adjudication for the children

and he was offered services to correct the situation leading to the abuse or neglect

of the children. See Iowa Code § 232.116(1)(d)(1), (2). He claims, however, that

the State has not adequately shown that the circumstances that led to the CINA

adjudication continue despite the offer or receipt of services.            See id.

§ 232.116(1)(d)(1). He asserts that he has sufficiently addressed the concerns

about his mental health and domestic violence.

      The circumstances that led to the CINA adjudication continue to exist,

despite the offered services.      The children’s half-sibling, C.J., was physically

abused by the father, and he pled guilty to child endangerment as a result. The

father has not fully addressed his problems with domestic violence.              He

downplayed the extent of domestic violence in his relationship with the mother,

stating there was only one incident and the assault of C.J. was accidental. The

mother, however, stated there were multiple instances of domestic violence in the

parents’ relationship. Additionally, there was a founded report that the father had

sexually abused another half-sibling, R.M. There was no evidence to show the

father had addressed this issue.

      We conclude the grounds for termination under section 232.116(1)(d) were

properly met.




             (2) Subsequent to the [CINA] adjudication, the parents were
      offered or received services to correct the circumstance which led to
      the adjudication, and the circumstance continues to exist despite the
      offer or receipt of services.
                                          6


       IV.     Best Interests

       The father claims termination of his parental rights is not in the children’s

best interests. He states he has addressed his mental-health and domestic-

violence concerns. He also states as the children’s father, he is in the best position

to meet their long-term needs.

       In considering children’s best interests, we give “primary consideration to

the child[ren]’s safety, to the best placement for furthering the long-term nurturing

and growth of the child[ren], and to the physical, mental, and emotional needs of

the child[ren] under section 232.116(2).” In re P.L., 778 N.W.2d 33, 41 (Iowa

2010). “It is well-settled law that we cannot deprive a child of permanency after

the State has proved a ground for termination under section 232.116(1) by hoping

someday a parent will learn to be a parent and be able to provide a stable home

for the child.” Id.

       The two children involved have significant challenges. They are separated

from each other due to the aggressive behaviors that arise when they are

together—toward each other, other children, and animals. The district court found:

               Further, children need a long-term commitment from a parent
       to be appropriately nurtured, supportive of their growth and
       development, and who can meet their physical, mental, emotional,
       and safety needs. No parent has demonstrated they are willing or
       able to fulfill this parental role. Despite 18 months of services, the
       children do not have parents that have demonstrated the ability to
       meet their extensive mental and physical health needs. . . . [The
       father] is not managing his mental health needs appropriately and
       still needs to meaningfully address domestic violence and sexual
       abuse. [The father] lacks the parenting ability to provide for his
       [children] at this time.
                                        7


We agree with the court’s findings. We conclude that termination of the father’s

parental rights is in the children’s best interests. We affirm the district court’s

decision.

      AFFIRMED.